--------------------------------------------------------------------------------

Exhibit 10.1
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement (this “Agreement”) is dated as of November 28, 2014,
by and among Daniel R. Lee, Bradley M. Tirpak and Craig W. Thomas (the foregoing
individuals being collectively referred to as the “Concerned Shareholders”) and
Full House Resorts, Inc., a Delaware corporation (the “Company”).
 
WHEREAS, on October 28, 2014, members of the Concerned Shareholders filed with
the Securities and Exchange Commission (the “SEC”) and mailed to the
stockholders of the Company a definitive consent solicitation statement (the
“Solicitation Statement”) seeking to call a special meeting of the Company’s
stockholders for the purpose, among other things, of electing Daniel R. Lee,
Bradley M. Tirpak, Ellis Landau, Ray Hemmig and W.H. Baird Garrett
(collectively, the “Concerned Shareholders’ Candidates”) to the Board of
Directors of the Company (the “Board”) and amending the Amended and Restated
By-Laws of the Company (as may be amended from time to time, the “Bylaws”) (the
“Solicitation”);
 
WHEREAS, the Concerned Shareholders have expressed their intention to solicit
votes for the election of the Concerned Shareholders’ Candidates by means of a
definitive proxy statement and proxy card (the “Potential Proxy Contest”);
 
WHEREAS, on November 4, 2014, Craig W. Thomas made a demand to the Company to
inspect certain books, records and documents of the Company pursuant to Section
220 of the Delaware General Corporation Law (the “Section 220 Demand”); and
 
WHEREAS, the Company and the Concerned Shareholders have determined that the
interests of the Company and its stockholders would be best served at this time
by, among other things, amicably resolving the Solicitation, the Potential Proxy
Contest and the Section 220 Demand and the substantial expense and disruption
that will continue to result therefrom, without any admission of liability by
any party or by any officer or director of the Company, on the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1.             Board Size and Management.
 
(a)           Effective as of the date hereof, the Company has entered into a
Separation Agreement with each of Andre M. Hilliou and Mark J. Miller
(collectively, the “Former Officers”), providing for, among other things, the
termination of employment of each Former Officer and the resignation of each
Former Officer from the Company’s Board, in substantially the forms attached
hereto as Exhibits A-1 and A-2, respectively.
 
(b)           Effective as of the date hereof, the Company has entered into an
Employment Agreement with Daniel R. Lee, providing for, among other things, the
terms of Daniel R. Lee’s employment with the Company, in substantially the form
attached hereto as Exhibit B.
 

 

 

 

 
(c)           Effective as of the date hereof, the Board has (i) increased the
size of the Board to nine (9) directors and (ii) appointed W.H. Baird Garret,
Raymond Hemmig, Ellis Landau, Daniel R. Lee, Bradley M. Tirpak and Craig W.
Thomas (the “Concerned Shareholders’ Nominees”) to the Board.  The Company
agrees to nominate each of Kenneth R. Adams, Carl G. Braunlich, Kathleen
Marshall and each of the six Concerned Shareholders’ Nominees (collectively, the
“2015 Nominees”) for election at the Company’s 2015 annual meeting of
stockholders (the “2015 Annual Meeting”) and recommend that the stockholders of
the Company vote to elect the 2015 Nominees as directors at the 2015 Annual
Meeting.  The Company and each of the Concerned Shareholders’ Nominees shall
make all necessary filings required in connection with the election of the
Concerned Shareholders’ Nominees with any governmental or regulatory authority
that has, or may have, jurisdiction over the Company.
 
(d)           At the 2015 Annual Meeting, each member of the Concerned
Shareholders agrees to vote all shares of stock beneficially owned by such
member and its Affiliates in person or by proxy in favor of the election of the
2015 Nominees.  
 
2.             Solicitation and Section 220 Demand Withdrawal; Potential Proxy
Contest; Nominee Information.
 
(a)           The Concerned Shareholders shall cease and discontinue, directly
or indirectly, any and all efforts with respect to the Solicitation and the
Potential Proxy Contest.
 
(b)           Craig W. Thomas hereby withdraws the Section 220 Demand dated
November 4, 2014, which withdrawal shall be irrevocable.  Craig W. Thomas and
the Concerned Shareholders shall cease, directly or indirectly, any and all
efforts with respect to such Section 220 Demand.
 
(c)           The Concerned Shareholders shall promptly provide to the Company
any information regarding any of the Concerned Shareholders’ Nominees reasonably
requested by the Company that is required for inclusion in any of the Company’s
filings with the SEC or any other governmental or regulatory authority that has,
or may have, jurisdiction over the Company.
 

2

 

 

 
3.             Additional Agreements.
 
(a)           Standstill Agreement.  For a period commencing on the date hereof
and ending upon the Standstill Termination Date, and subject to any rights
granted to the Concerned Shareholders in this Agreement, each member of the
Concerned Shareholders shall not, and shall cause each of its Affiliates,
Associates and representatives acting on such member’s behalf or on behalf of
other persons acting in concert with such member in any manner, either directly
or indirectly, not to, without the prior written consent of the majority of the
Disinterested Directors:
 
(i)            collectively acquire or seek to acquire more than twenty percent
(20%) of the then outstanding voting securities of the Company (aggregating the
acquisitions of all such persons); provided, however, that any equity-based
compensation awarded to any member of the Concerned Shareholders by the Board
shall be excluded from the limits of this Section 3(a)(i);
 
(ii)           solicit proxies (or written consents), become a “participant” in
a “solicitation,” as such terms are defined in Instruction 3 of Item 4 of
Schedule 14A and Rule 14a-1 of Regulation 14A, respectively, under the Exchange
Act or join in or participate in any “group” (within the meaning of Section
13(d)(3) of the Exchange Act) soliciting proxies (or written consents) in each
case with respect to any voting securities of the Company in opposition to the
recommendation or proposal of the Board with respect to (A) the election of
directors to the Board, (B) any Section 14a-8 stockholder proposals to be voted
on at an annual or special meeting of stockholders, or (C) the amendment of any
provision of the Company’s Amended and Restated Certificate of Incorporation (as
may be amended from time to time, the “Charter”) or Bylaws;
 
(iii)          seek to call, or to request the call of, a special meeting of the
Company’s stockholders, or make a request for a list of the Company’s
stockholders or for any books and records of the Company;
 
(iv)          nominate persons for election to, or seek to remove any person
from, the Board or propose any other business at any annual or special meeting
of stockholders, or solicit written consents to take any action pursuant to the
Charter or the Bylaws;
 
(v)           directly or indirectly seek, initiate, join in, propose or make
any public statement with respect to, or solicit, negotiate with, or provide any
information to any person with respect to, any merger, consolidation, tender or
exchange offer, purchase, sale or transfer of assets or securities, dissolution,
liquidation, reorganization, change in structure and composition of the Board,
change in the executive officers of the Company, change in capital structure,
recapitalization, dividend, share repurchase or other business combination
involving the Company, its subsidiaries or its business (each, an “Extraordinary
Transaction”);
 
(vi)          acquire or agree, offer, seek or propose to acquire, or cause to
be acquired, ownership (including beneficial ownership) of any material portion
of the assets or business of the Company or any rights or options to acquire any
such assets or business from any person;
 
(vii)         commence, encourage or support any derivative action in the name
of the Company or any class action or other litigation against the Company with
respect to any facts or events occurring or arising prior to the date hereof or
relating to any potential strategic transactions pursued by the Company; or
 

3

 

 

 
(viii)        take any action to (A) effect or seek, offer or propose (whether
publicly or otherwise) to effect, or announce any intention to effect or cause
or participate in or in any way assist, facilitate or encourage any other person
to effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in such matter in any of the activities set forth in Sections
3(a)(i)-(vii) of this Agreement, (B) take any action which would or would
reasonably be expected to force the Company to make a public announcement
regarding any of the types of matters set forth in Sections 3(a)(i)-(vii) of
this Agreement, (C) enter into any discussions or arrangements with any third
party with respect to any of the foregoing, (D) waive, modify or amend any
provision of this Section 3(b) or (E) take any action challenging the validity
or enforceability of any provisions of this Section 3.
 
Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict any member of the Concerned Shareholders or any Concerned Shareholders’
Nominee from: (A) exercising his rights and fiduciary duties as a director of
the Company, nor will this Agreement be deemed to restrict any action of any
Concerned Shareholders’ Nominee after the date hereof in his capacity as a
director of the Company, (B) voting all of his voting securities of the Company
in his discretion, (C) communicating privately with the Board or any of the
Company’s officers regarding any matter, or (D) making any public statement or
announcement with respect to an Extraordinary Transaction proposed by the
Company that requires a vote of the stockholders and that is publicly announced
by the Company after the date of this Agreement.
 
(b)           Expenses.  Concurrently with the execution of this Agreement,
pursuant to wire instructions provided to the Company prior to the date hereof
along with copies of invoices and a certification that the rates charged
represent standard rates without premium, the Company shall reimburse the
Concerned Shareholders and its service providers for their actual out-of-pocket
expenses incurred in connection with, and related to, the Solicitation, the
Potential Proxy Contest and Section 220 Demand; provided, however, that such
reimbursement shall not exceed $215,000 in the aggregate.  Except as otherwise
provided in this section, all attorneys’ fees, costs and expenses incurred by
each of the parties hereto shall be borne by such party.
 
(c)           As used in this Agreement:
 
(i)           the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act;
the terms “beneficial owner” and “beneficial ownership” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act; and the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature;
 
(ii)          the term “Disinterested Directors” shall mean the directors
serving on the Board other than the Concerned Shareholders’ Nominees;
 
(iii)         the term “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended; and
 

4

 

 

 
(iv)         the term “Standstill Termination Date” shall mean the earlier of
(A) the date that is the conclusion of the Company’s 2016 annual meeting of
stockholders or (B) 14 days after the Company receives notice from the Concerned
Shareholders of a material breach by the Company of any obligation under this
Agreement which has not been cured, provided, however, if such material breach
cannot be cured, the date on which the Company receives such notice.
 
4.             Concerned Shareholders Release.  Except for the obligations of
the Company and its Board pursuant to this Agreement, each member of the
Concerned Shareholders, each for themselves and for their respective family
members, predecessors, heirs, personal representatives, successors and assigns,
hereby fully, forever, irrevocably and unconditionally remise and release the
Company and (a) any subsidiary, related and affiliated companies, (b) its
predecessors, successors and assigns and (c) its current and past officers and
directors, including but not limited to Kenneth R. Adams, Carl G. Braunlich,
Andre M. Hilliou, Kathleen Marshall and Mark J. Miller (the “Current Company
Directors”), agents and employees (the Company and the persons and entities
included in subparagraphs (a) (b) and (c) are hereinafter referred to jointly
and severally as the “Company Released Parties”) of and from any and all claims,
complaints, causes of action, suits, damages, costs, attorneys’ fees, charges,
liabilities and obligations of any kind, nature or description whatsoever, which
any of them ever had, now have or hereafter can, shall or may have, against the
Company Released Parties, whether now known or unknown, in law or in equity, in
contract or in tort, pursuant to statute or otherwise, and whether asserted or
unasserted and liquidated or unliquidated, arising out of, based upon or related
to: (i) any and all press releases, website releases, public statements or other
solicitations or communications made by the Company Released Parties between
October 9, 2014 and the present; (ii) the amendment to the Company’s Bylaws and
other actions of the Company Released Parties taken relating to the
Solicitation, the Potential Proxy Contest or the Section 220 Demand; (iii) the
scheduling of the 2015 Annual Meeting; and (iv) any other action taken or not
taken by the Company Released Parties occurring from the beginning of time to
the present; provided, however, that this release shall not prohibit the
Concerned Shareholders’ receipt of proceeds in any class action lawsuit
initiated by a person unaffiliated with the Concerned Shareholders on the same
basis as the Company’s other non-initiating stockholders within such class.
 
5.             Company Release.  Except for the obligations of the Concerned
Shareholders pursuant to this Agreement, the Company Released Parties and the
Company, for itself and for (a) its subsidiaries, related and affiliated
companies, (b) its predecessors, successors and assigns and (c) its current and
past officers and directors, including but not limited to the Current Company
Directors, agents and employees, and, in each case hereby fully, forever,
irrevocably and unconditionally remise and release the Concerned Shareholders
and their respective family members, predecessors, heirs, agents, personal
representatives, successors and assigns and the other Concerned Shareholders’
Nominees (collectively referred to hereinafter jointly and severally as the
“Concerned Shareholders’ Released Parties”) of and from any and all claims,
complaints, causes of action, suits, damages, costs, attorneys’ fees, charges,
liabilities and obligations of any kind, nature or description whatsoever, which
any of them ever had, now have or hereafter can, shall or may have, against the
Concerned Shareholders’ Released Parties, whether now known or unknown, in law
or in equity, in contract or in tort, pursuant to statute or otherwise, and
whether asserted or unasserted and liquidated or unliquidated, arising out of,
based upon or related to: (i) any and all press releases, website releases,
public statements or other solicitations or communications made by the Concerned
Shareholders’ Released Parties between October 9, 2014 and the present; (ii) any
actions of the Concerned Shareholders’ Released Parties relating to the
Solicitation, the Potential Proxy Contest or the Section 220 Demand; and (iii)
any other action taken or not taken by the Concerned Shareholders’ Released
Parties occurring from the beginning of time to the present.
 

5

 

 

 
6.             Representations, Warranties and Covenants.
 


(a)           The members of the Concerned Shareholders represent, warrant and
covenant, each as to himself, as follows:
 
(i)           Each member of the Concerned Shareholders has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby.
 
(ii)           This Agreement has been duly and validly authorized, executed and
delivered by each member of the Concerned Shareholders, constitutes a valid and
binding obligation and agreement of each such member and is enforceable against
each such member in accordance with its terms.
 
(iii)           The execution by each member of the Concerned Shareholders of
this Agreement and the performance by each member of the Concerned Shareholders’
obligations hereunder does not and will not violate any law, any order of any
court or other agency of government; provided, however, that any failure to
satisfy the gaming regulatory requirements applicable to the Company with
respect to the appointment of any Concerned Shareholders’ Nominee pursuant to
this Agreement shall not be deemed a breach of this Section 6(a)(iii); provided,
further, that it is understood that in no event shall the effect of any
reimbursement payment or severance or other payments arising out of this
Agreement or the Separation Agreements between the Company and the Former
Officers be deemed to be a breach of this representation and warranty.
 
(b)           The Company hereby represents, warrants and covenants as follows:
 
(i)           The Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.
 
(ii)          This Agreement has been duly and validly authorized, executed and
delivered by the Company, does not require the approval of the stockholders of
the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms.
 

6

 

 

 
(iii)         The Company’s execution of this Agreement and the performance by
the Company of its obligations hereunder does not and will not violate any law,
any order of any court or other agency of government, the Charter or the Bylaws;
provided, however, that any failure to satisfy the gaming regulatory
requirements applicable to the Company with respect to the appointment of any
Concerned Shareholders’ Nominee pursuant to this Agreement shall not be deemed a
breach of this Section 6(b)(iii).  The Company covenants and agrees to use, and
to cause its officers, directors and advisors to use, their best efforts to
assist the Concerned Shareholders’ Nominees to become licensed by the applicable
gaming regulatory agencies to the extent necessary or advisable.
 
7.             Specific Performance.  Each of the members of the Concerned
Shareholders, on the one hand, and the Company, on the other hand, acknowledges
and agrees that irreparable injury to the other party hereto could occur in the
event any of the provisions of this Agreement were not performed in accordance
with its specific terms or were otherwise breached, and that such injury may not
be adequately compensable in damages.  It is accordingly agreed that the members
of the Concerned Shareholders, on the one hand, and the Company, on the other
hand, shall each be entitled to seek specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof and the other party hereto
will not take any action, directly or indirectly, in opposition to the party
seeking relief on the grounds that any other remedy or relief is available at
law or in equity, and each party further agrees to waive any requirement for the
security or posting of any bond in connection with such remedy.  In the event
any party brings an action to enforce any of the terms of this Agreement, such
action shall only be brought in the United States District Court for the
District of Nevada.
 
8.             Press Release and Other Public Disclosures.  
 
(a)           Promptly following the execution and delivery of this Agreement,
the Company and the Concerned Shareholders shall issue a joint press release, in
such form as approved by the Company and the Concerned Shareholders (the “Press
Release”) and the Company shall file a Current Report on Form 8-K with the SEC
disclosing and attaching as exhibits this Agreement and the Press Release, each
in the form attached hereto as Exhibit C.  None of the parties hereto will make
any public statements or issue any press release (including in any filings with
the SEC or any other regulatory or governmental agency, including any stock
exchange) concerning or relating to this Agreement, the Solicitation, the
Potential Proxy Contest or the Section 220 Demand other than the statements in
the Press Release and the Form 8-K without (a) in the case of the Company, the
prior written approval of a member of the Concerned Shareholders, not to be
unreasonably withheld, and (b) in the case of the Concerned Shareholders, the
prior written approval of the Company, not to be unreasonably withheld.  From
the date hereof to the date 90 days from the date hereof, no member of the
Concerned Shareholders will make any public statement or issue any press
release, as a member of or on behalf of the Concerned Shareholders, concerning
or relating to any action or decision taken or made or not taken or made by the
Company or the Board.
 

7

 

 

 
(b)           The foregoing shall not prevent the making of any factual
statement in any compelled testimony or production of information, either by
legal process, subpoena, or as part of a response to a request for information
from any governmental authority with jurisdiction over the party from whom
information is sought, applicable listing requirements or otherwise legally
required; provided, however, that the party from which such information is
compelled shall provide the other party with prior written notice if feasible of
the making of such compelled disclosure promptly so that such other party may
seek a protective order or other remedy and/or waive compliance with the
provisions of this Agreement. If such protective order or other remedy is
denied, and such party or any of its representatives are nonetheless legally
compelled to disclose such information, such party or its representative, as the
case may be, will furnish only that portion of such information that is legally
required, in the advice of counsel, and will exercise best efforts to obtain
assurances that confidential treatment will be accorded to such information.
 
9.             Mutual Non-Disparagement.  Each of the Company, the Company
Released Parties and the Concerned Shareholders covenant and agree that for a
period of two years, neither it nor any of its respective agents, subsidiaries,
Affiliates, successors, assigns, officers or directors, shall in any way,
directly or indirectly, alone or in concert with others, cause, express or cause
to be expressed in a public manner, orally or in writing, any remarks,
statements, comments or criticisms that disparage, call into disrepute, defame,
slander or which can reasonably be construed to be defamatory or slanderous to
the other parties or such other parties’ subsidiaries, Affiliates, successors,
assigns, officers (including any current officer of a party or a parties’
subsidiaries who no longer serves in such capacity following the execution of
this Agreement), directors (including any current director of a party or a
parties’ subsidiaries who no longer serves in such capacity following the
execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their products or services or the Concerned
Shareholders’ Nominees.
 
10.           No Waiver.  Any waiver by any party of a breach of any provision
of this Agreement shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Agreement.  The failure of a party to insist upon strict adherence to any term
of this Agreement on one or more occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
 
11.           Successors and Assigns.  All the terms and provisions of this
Agreement shall inure to the benefit of, and shall be enforceable by and binding
upon, the successors and permitted assigns of each of the parties hereto.  No
party may assign either this Agreement or any of its rights, interest or
obligations hereunder without the prior written approval of the other parties.
 


12.           Entire Agreement; Amendments; Interpretation and
Construction.  This Agreement, including the Exhibits hereto, contains the
entire understanding of the parties with respect to the subject matter
hereof.  There are no restrictions, agreements, promises, representations,
warranties, covenants or other undertakings other than those expressly set forth
in this Agreement.  This Agreement may be amended only by a written instrument
duly executed by the Company and the Concerned Shareholders or their respective
heirs, personal representatives, successors or assigns.  Each of the parties
hereto acknowledges that it has been represented by counsel of its choice
throughout all negotiations that have preceded the execution of this Agreement,
and that it has executed the same with the advice of such counsel.  Each party
and its counsel cooperated and participated in the drafting and preparation of
this Agreement and the documents referred to herein.  Accordingly, any rule of
law or any legal decision that would require interpretation of any ambiguities
in this Agreement against any party that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties hereto, and
any controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.
 

8

 

 

 
13.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
14.           Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 


If to the Company:


Full House Resorts, Inc.
4670 S. Fort Apache Road, Suite 190
Las Vegas, Nevada 89147
Attn:  General Counsel
 
with a copy to:


Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, CA 90071
Attn:  Steven B. Stokdyk
 
If to the Concerned Shareholders (or any member thereof):


Shareholder Advocates for Value Enhancement
c/o Craig W. Thomas
2100 Crescent Avenue, Suite 100
Charlotte, North Carolina 28207
Attn:  Craig W. Thomas
 
with a copy to:


Schulte, Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attn:  David E. Rosewater


in each case, or to such other address as the person to whom notice is given may
have previously furnished to the others in writing in the manner set forth in
this section.
 

9

 

 

 
15.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without
reference to the conflict of laws principles thereof.
 
16.           Counterparts.  This Agreement may be executed in counterparts and
by facsimile or e-mail in portable documents format (.pdf), each of which shall
be an original, but all of which together shall constitute one and the same
Agreement.
 
17.           Severability.  If any provision or clause of this Agreement or the
application thereof to any person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, such provision or
clause shall be deemed amended to conform to applicable laws so as to be valid
and enforceable, or, if it cannot be so amended without materially altering the
intention of the parties, such provision shall be stricken, and the remaining
provisions hereof will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby so long as the transactions
contemplated hereby are not affected in any manner materially adverse to any
party.
 
18.           No Third Party Beneficiaries.  Except for the Company Released
Parties and the Concerned Shareholders’ Released Parties pursuant to Sections 4
and 5 of this Agreement, this Agreement is solely for the benefit of the parties
hereto and their respective successors and permitted assigns and is not
enforceable by any other person.
 
[Remainder of page intentionally left blank]
 

10

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

         
FULL HOUSE RESORTS, INC.
            By: /s/ Carl Braunlich     Name:  Carl Braunlich    
Title:  Director  

 
[Signature Page to Settlement Agreement]


 

 

 

 

          By: /s/ Daniel R. Lee     Name:  Daniel R. Lee  

 

          By: /s/ Bradley M. Tirpak     Name:  Bradley M. Tirpak  

 

          By: /s/ Craig W. Thomas     Name:  Craig W. Thomas  

 
[Signature Page to Settlement Agreement]
 

 

 

 

 
Exhibit A-1
 
Separation Agreement of Andre M. Hilliou
 

 

 

 


Exhibit A-2
 
Separation Agreement of Mark J. Miller
 

 

 

 

 
Exhibit B
 
Employment Agreement of Daniel R. Lee
 
 

 

 

 

 
Exhibit C
 
Joint Press Release
and Form 8-K
 

 

 

 